REASONS FOR ALLOWANCE

The following is an Examiner's statement of reasons for allowance: Claims 1-20  are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims including parsing, by the dimensional visualization module, the dimensionally reduced dataset to a user interface module for visual display of the dimensionally reduced dataset; receiving, by the user interface module, a user input indicative of a categorization of at least one of the data points within the dataset; applying, by the dimensional visualization module, the global objective function weighted in accordance with the indicative categorization, to the dimensionally reduced dataset to produce a user-enhanced dimensionally reduced dataset; parsing, by the dimensional visualization module, the user-enhanced dimensionally reduced dataset to the user interface module for visual display of the user-enhanced dimensionally reduced dataset; and clustering, by a clustering module incorporating a clustering function, the user- enhanced dimensionally reduced dataset to produce a user-enhanced clustered output, as specified in claims 1, 10, 19.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Feng et al. (Dimensionality Reduction of Hyperspectral Image with Graph-Based Discriminant Analysis Considering Spectral Similarity, 2017) teaches Dimensionality Reduction (“Dimensionality reduction is usually applied as a preprocessing step in hyperspectral image analysis to remove redundant features and preserve useful information in a low-dimensional subspace. Projection-based strategy is a common technique of dimensionality reduction, of which the essence is to seek an optimal mapping matrix and then project the original data into a lower dimensional subspace. This strategy contains both unsupervised technologies such as principal component analysis (PCA) [7], the maximum-noise-fraction (MNF) transform and supervised approaches like linear discriminate analysis (LDA), and local Fisher discriminate analysis (LFDA)”, pg. 1) but does   parsing, by the dimensional visualization module, the dimensionally reduced dataset to a user interface module for visual display of the dimensionally reduced dataset; receiving, by the user interface module, a user input indicative of a categorization of at least one of the data points within the dataset; applying, by the dimensional visualization module, the global objective function weighted in accordance with the indicative categorization, to the dimensionally reduced dataset to produce a user-enhanced dimensionally reduced dataset; parsing, by the dimensional visualization module, the user-enhanced dimensionally reduced dataset to the user interface module for visual display of the user-enhanced dimensionally reduced dataset; and clustering, by a clustering module incorporating a clustering function, the user- enhanced dimensionally reduced dataset to produce a user-enhanced clustered output.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080.  The examiner can normally be reached on ~Mon-Fri 8-430.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .